DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. (US Publication 2019/0174554 A1).
In regards to claims 1, 2 and 3, Deenoo et al. (US Publication 2019/0174554 A1) teaches, a user equipment comprising: a processor and a memory, the processor configured to receive, from a network, configuration information (see paragraph 236; A component-specific function, for example, such as a control function may be applicable to one or more aspects of a WTRU. An aspect may be, for example: a MAC instance: a signature-specific aspect (e.g. a configuration corresponding to a signature); a TRP-specific aspect (e.g. a configuration corresponding to a TRP; a TRPG-specific aspect (e.g. a configuration corresponding to a TRPG); see paragraph 349;  A WTRU may receive configuration for system information activation at different levels of granularity. For example, a WTRU may trigger different system information transmission behavior from a network based on UL signal type, UL resource selection, UL preamble selection, etc) indicating whether transmission of a specific uplink signal is possible when the user equipment is in a specific state where an RRC connection (see paragraph 209 for RRC connection; A WTRU may be configured with one or more (e.g., many, most or one or more, or all) of the components of an LTE control plane (e.g., RRC connection, security, etc.) and/or the LTE user plane (e.g., EPS RABs, PDCP, RLC)) of the user equipment is suspended, wherein the specific uplink signal is an uplink signal that the user equipment can transmit when the user equipment is in an RRC connected state (see paragraph 573-575; A radio link monitoring (RLM) function may be provided, for example, as a WTRU-specific function, a component-specific function and/or a plural-component function; A WTRU-specific function, for example such as an RLM function may be configured per WTRU. A component-specific function, for example such as an RLM function may be configured per WTRU-TRP pair and/or a WTRU-ACF pair; see paragraph 577; WTRU may be configured with a different monitoring procedure, for example, based on one or more of the characteristics/property of Uu with a TRP, a nature of a service and/or a WTRU state; see paragraph 580; For example one or more aspects of an RLM procedure may be tied to one or more WTRU states. For example, a WTRU may perform a relaxed monitoring procedure in a light connected state, e.g., compared to fully connected state), and the processor is configured to determine, based on the configuration information, whether to transmit the specific uplink signal when the user equipment is in the specific state (see paragraph 581; A radio link failure handling function may be, for example, a WTRU-specific function, component-specific function and/or a plural-component function; see paragraphs 588-590; A WTRU may decouple a capability to transmit data from different levels of failure on a control plane. For example, a TRP level failure might not trigger a WTRU to suspend the data transmissions. For example, a WTRU may continue data transmissions, for example, even while a control plane is being re-established. For example, a WTRU may perform connectionless transfer, for example, while trying to recover from partial control plane failure; A mobility control function may be a WTRU-specific function, component-specific function and/or a Plural-component function; WTRU mobility may be (e.g. closely) tracked at the RAN for WTRUs, e.g., in light connected states and/or IDLE connectionless states. Tracking may be at a granularity of a TRP group and/or a central control function. Different levels of mobility control functions may be defined, such as one or more of the following: Intra-TRP (e.g. may include beam level mobility); Inter-TRP (e.g. may include mobility handling at ACF level without involving a central anchor function); Inter-ACF (e.g. may be controlled by central anchor function and/or may be defined between LTE ACF and NR ACF in example of a tightly coordinated mobility function); Inter-RCCF (e.g. may be applicable for WTRUs in connected state and/or light connected state and/or a WTRU may support a control anchor change without a change to the user plane functions and/or user plane anchor); and/or Inter-RAT (e.g. may include mobility between NR to legacy RATs like GSM/UMTS, etc.)). 


Relevant Prior Art
Prior art Fujishiro et al. (US Publication 2020/0314667 A1) teaches, a RRC light connected mode that is defined as a special condition of RRC connected state (see paragraph 207). UEs in Connected perform the various types of measurements, i.e., CSI measurement, RLM measurement and RRM measurement, as well as measurement feedback/reporting. On the other hand, UEs in IDLE only perform RRM measurement for cell reselection without reporting, i.e., UE-based mobility. With Light Connection, it is necessity to discuss which of these measurements and feedback/reporting needs to be supported, which should depend on whether Light Connection is more like CONNECTED or IDLE (see paragraph 246).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466